This is an appeal by defendants from an order granting an injunction pendente lite. The injunction restrained the enforcement of an assessment levied by the board of directors of the Imperial Irrigation District. The trial of the action resulted in a judgment in favor of the defendants, and we have this day filed an opinion affirming such judgment. (ImperialLand Co. v. Imperial Irr. Dist., ante, p. 668, [161 P. 116].)
The judgment on the merits, which now becomes final, ended the life of the temporary injunction. The defendants have, accordingly, secured every substantial benefit which they could obtain by a reversal of the order which they seek to review by the present appeal. The rights of the parties would not be affected in any way by either an affirmance or a reversal of such order. In this state of facts, the questions presented are merely moot or academic, and the court will not exercise its appellate jurisdiction for their decision. (Foster v. Smith,115 Cal. 611, [47 P. 591]; Bradley v. Voorsanger, 143 Cal. 214, [76 P. 1031].)
The appeal is dismissed.
Shaw, J., and Lawlor, J., concurred.